Title: From John Adams to William MacCreery, 25 September 1778
From: Adams, John
To: MacCreery, William


     
      Sir
      Passi September 25. 1778
     
     Yours from Bordeaux of the 17th I have received—and congratulate you on your agreable Accounts from America. My Accounts altho not quite so late as yours, are from unquestionable Authority and to the same Effect.
     The Letter you mention as intercepted and published in a London Paper, has every fretfull angry Symptom of Disappointment in visionary schemes of Gain. If every Man in the service of the United States, from President Laurens down to the youngest Clerk in the secretarys office from General Washington down to the lowest officer in his Army, from Dr. Franklin down to the least considerable lowest servant in his Family are not liable to be called to Account by Congress, when they think proper, and especially if they have received and expended sums of Money belonging to the Public, what is to become of the United States. The Mines of Potosi would soon be exhausted.
     There is not in the science of Government an Aphorism more essential than this That every Man should be called to an Account for public Money entrusted to him. And persons will be obliged to account with more or less Strictness, in exact Proportion as the Commonwealth is well or ill regulated.
     This Letter has given me no Uneasiness at all. It will do no harm. A Cask of new Wine, must have its Fermentation and a little Skimmed Milk poured into it is excellent to make the Liquor perfectly fine.
     There is a Thrust at me in this Letter that dont surprize me at all, because (as I never knew a Man displaced from a Trust, but his friends were some of them angry with his successor,) I did not expect to escape so common a Calamity. But the two A’s were 500 miles off at the time when the Deed was done, and certainly had no hand in it. For my own Part I had as many thoughts of a Voyage to the Moon as to France, when I received the News of my Commission, and the Prospect of an horrid Winters Voyage, through I knew not how many British Men of War, had so not knowing how I should be received if I should against Probability be so lucky as to arrive in France had so few Charms in my Eyes that I had less Inclination to come than I have now to return, if Congress should order it.
     If I brought my Brothers over with me, and was about introducing them into extensive Connections in Trade, as this would both be lawfull and laudible I suppose they would be as much disappointed and think themselves and me as much injured if Congress should recall me. But I should not be of their opinion. So much for a very frivolous Business, yours &c.
     If I had been strongly against Mr. Deane, I should certainly avow it, and make no secret of it at all. I have never been used to disguise my sentiments of Men, whom I have been against, in public Life, and I certainly should not begin, with Mr. Deane, he certainly who is not and never was a Man of Importance enough, to make me deviate from a Rule that I have observed all my Life, vizt when obliged to be a Mans Ennemy to be openly and generously so.
     So much concerning a very frivolous affair, from your most obedient
    